 

Exhibit 10.1

Waiver Agreement

WAIVER AGREEMENT

This waiver agreement (this “Agreement”) is entered into as of February 27,
2020, by and among (i) Ceridian HCM Holding Inc., a Delaware corporation (the
“Company”), (ii) Thomas H. Lee Equity Fund VI, L.P., a Delaware limited
partnership, Thomas H. Lee Parallel Fund VI, L.P., a Delaware limited
partnership, Thomas H. Lee Parallel (DT) Fund VI, L.P., a Delaware limited
partnership, Great-West Investors, L.P., a Delaware limited partnership, Putnam
Investments Employees’ Securities Company III, LLC, a Delaware limited liability
company, THL Coinvestment Partners, L.P., a Delaware limited partnership, THL
Operating Partners, L.P., a Delaware limited partnership, THL Equity Fund VI
Investors (Ceridian), L.P., a Delaware limited partnership, THL Equity Fund VI
Investors (Ceridian) II, L.P., a Delaware limited partnership, THL Equity Fund
VI Investors (Ceridian) III, LLC, a Delaware limited liability company, THL
Equity Fund VI Investors (Ceridian) IV, LLC, a Delaware limited liability
company, THL Equity Fund VI Investors (Ceridian) V, LLC, a Delaware limited
liability company (the THL-affiliated funds collectively, “THL”), and (iii)
Cannae Holdings, LLC, a Delaware limited liability company (together with the
Cannae Affiliates (as defined below), “Cannae”). THL and Cannae are collectively
referred to herein as the “Sponsor Stockholders”. Reference is hereby made to
that certain Voting Agreement of the Company, dated as of April 30, 2019 (the
“Voting Agreement”). Capitalized terms used but not defined herein shall have
the meanings set forth in the Voting Agreement.

WHEREAS, the Company and the Sponsor Stockholders are parties to the Voting
Agreement;

WHEREAS, pursuant to Section 2.01(f) of the Voting Agreement, for so long as a
Sponsor Stockholder holds at least ten percent (10%) but less than twenty
percent (20%) in voting power of all the outstanding Voting Securities, such
Sponsor Stockholder is entitled to designate one (1) Sponsor Director Designee;

WHEREAS, pursuant to Section 2.01(g)(ii) of the Voting Agreement, if the number
of Sponsor Director Designees that a Sponsor Stockholder has the right to
individually designate to the Board is decreased, then the corresponding number
of Sponsor Director Designees of such Sponsor Stockholder shall resign from the
Board, and the Company and the Sponsor Stockholders shall be promptly required
to take any and all actions necessary or appropriate to cooperate in ensuring
the removal of such Sponsor Director Designee;

WHEREAS, pursuant to Section 4.03 of the Voting Agreement, the Voting Agreement
terminates automatically as to a Sponsor Stockholder upon the time at which such
Sponsor Stockholder ceases to hold the right to designate a Sponsor Designee
Director;

WHEREAS, on February 19, 2020 (the “Transaction Date”), THL sold Voting
Securities that resulted in THL holding less than ten percent (10%) in voting
power of all the outstanding Voting Securities (the “Transaction”) and ceasing
to have the right to designate a Sponsor Director Designee and, therefore, the
termination of the Voting Agreement as to THL;

 

WHEREAS, the Company and Cannae wish to release THL from its obligations under,
and waive their respective rights pursuant to, Section 2.01(g)(ii) of the Voting
Agreement, solely to the extent arising from and in connection with the
Transaction and subject to paragraph 1(b) of this Agreement;

WHEREAS, the Company and each Sponsor Stockholder intend that no Sponsor
Director Designee be required to resign, solely to the extent that, but for this
Agreement, such requirement would arise from and in connection with the
Transaction; and

WHEREAS, Section 4.02 of the Voting Agreement provides that the parties to the
Voting Agreement can waive any of the provisions thereof by explicitly setting
forth the waiver in writing and having such waiver executed by the party so
waiving.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

1

 

--------------------------------------------------------------------------------

 

1. Waiver.

(a) The (i) Company and Cannae hereby release THL from its obligations under,
and waives their respective rights pursuant to, Section 2.01(g)(ii) of the
Voting Agreement, and (ii) THL hereby releases the Company from its obligations
under, and waives their respective rights pursuant to, Section 2.01(g)(ii) of
the Voting Agreement, solely to the extent they arise from and in connection
with the Transaction (collectively, the “Waiver”).

(b) The Company and each Sponsor Stockholder hereby agree that (i) no Sponsor
Director Designee shall be required to resign from their position as a director
on the Board of the Company, and (ii) no Sponsor Director Designee shall have
any liability to the Company or any Sponsor Stockholder as a result of the
failure of such person or their Sponsor Stockholder to take any steps that, in
the absence of the Waiver, the Sponsor Director Designee or the corresponding
Sponsor Stockholder would otherwise be required to take in connection with
Section 2.01(g) of the Voting Agreement, in each case, solely as a result of and
limited to the Transaction; provided, however, that following the Transaction,
Ganesh B. Rao shall cease to be a Sponsor Director Designee, and shall instead
continue to serve on the Board in the capacity of an ordinary member of the
Board and not as a designee of THL or any of its affiliates. Each Sponsor
Director Designee is intended to be an express third party beneficiary of
Section 1(a) and Section 1(b) of this Agreement.

(c) All other provisions of the Voting Agreement (including, for the avoidance
of doubt and without limitation, Section 2.01(f)), and all rights thereunder,
that are not specifically waived pursuant to the Waiver, shall remain unchanged
and in full force and effect. The Waiver shall be deemed a contract made under
the domestic laws of the State of Delaware. The Waiver shall be binding upon and
inure to the benefit of the Company, the Stockholder Sponsors and their
respective successors and assigns. For the avoidance of doubt, following the
Transaction, Cannae (i) shall continue to have the right to designate a Sponsor
Director Designee in accordance with, and subject to the terms and limitations
of, Section 2.01(f) of the Voting Agreement, and (ii) is no longer required to
vote its Voting Securities to cause a Sponsor Director Designee designated by
THL, if any, or any director affiliated with THL, to be elected to the Board as
set forth under Section 2.01(d) of the Voting Agreement.

 

2. Termination of Voting Agreement as to THL. The parties hereby confirm that
pursuant to Section 4.03 of the Voting Agreement, other than Sections 2.01(j)
and (k) with respect to reimbursement and indemnification, the Voting Agreement
automatically terminated as to THL as of the Transaction Date.

 

3. Further Assurances. The parties hereto will sign such further documents,
cause such meetings to be held, resolutions passed, exercise their votes and do
and perform and cause to be done such further acts and things necessary, proper
or advisable in order to give full effect to this Agreement and every provision
hereof.

4. Governing Law. This Agreement shall be governed by and construed in
accordance with, the Laws of the State of Delaware without giving effect to any
choice of Law or conflict of Law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the Law
of any jurisdiction other than the State of Delaware.

5. Jurisdiction; WAIVER OF JURY TRIAL. In any judicial proceeding involving any
dispute, controversy or claim arising out of or relating to this Agreement, each
of the parties hereto unconditionally accepts the non-exclusive jurisdiction and
venue of the Court of Chancery located in the State of Delaware or the United
States District Court for the District of Delaware, and the appellate courts to
which orders and judgments thereof may be appealed. In any such judicial
proceeding, the parties hereto agree that in addition to any method for the
service of process permitted or required by such courts, to the fullest extent
permitted by Law, service of process may be made by delivery provided pursuant
to the directions in Section 4.01. EACH OF THE PARTIES HERETO HEREBY WAIVES
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING ANY DISPUTE, CONTROVERSY OR
CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR RELATING TO THE COMPANY OR
ITS OPERATIONS.

6. Counterparts. This Agreement and any amendment hereto may be signed in any
number of separate counterparts, each of which shall be deemed an original, but
all of which taken together shall constitute one Agreement (or amendment, as
applicable). Any signature page delivered electronically or by facsimile
(including without limitation transmission by Portable Document Format or other
fixed image form) shall be binding to the same extent as an original signature
page.

[Signature Pages Follow]

 

 

 

2

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this Agreement as of the date first written above.

 

 

 

 

 

COMPANY:

 

CERIDIAN HCM HOLDING INC.

 

 

 

 

 

 

 

By:

 

/s/ Scott A. Kitching

 

 

Name: Scott A. Kitching

 

 

Title: Executive Vice President, General Counsel and Assistant Secretary




 

--------------------------------------------------------------------------------

 

 

THL:

 

 

 

THOMAS H. LEE EQUITY FUND VI, L.P.

 

By: THL Equity Advisors VI, LLC, its general partner

By: Thomas H. Lee Partners, L.P., its sole member

By: Thomas H. Lee Advisors, LLC, its general partner

By: THL Holdco, LLC, its managing member

 

By:

 

/s/ Mark A. Garcia

 

 

Name: Mark A. Garcia

 

 

Title: Chief Financial Officer, Funds

 

 

 

THOMAS H. LEE PARALLEL FUND VI, L.P.

 

By: THL Equity Advisors VI, LLC, its general partner

By: Thomas H. Lee Partners, L.P., its sole member

By: Thomas H. Lee Advisors, LLC, its general partner

By: THL Holdco, LLC, its managing member

 

 

By:

 

/s/ Mark A. Garcia

 

 

Name: Mark A. Garcia

 

 

Title: Chief Financial Officer, Funds

 

 

 

THOMAS H. LEE PARALLEL (DT) FUND VI, L.P.

 

By: THL Equity Advisors VI, LLC, its general partner

By: Thomas H. Lee Partners, L.P., its sole member

By: Thomas H. Lee Advisors, LLC, its general partner

By: THL Holdco, LLC, its managing member

 

By:

 

/s/ Mark A. Garcia

 

 

Name: Mark A. Garcia

 

 

Title: Chief Financial Officer, Funds

 

 

--------------------------------------------------------------------------------

 

 

GREAT-WEST INVESTORS, LP

 

By: Thomas H. Lee Advisors, LLC, its attorney-in-fact

By: THL Holdco, LLC, its managing member

 

 

By:

 

/s/ Mark A. Garcia

 

 

Name: Mark A. Garcia

 

 

Title: Chief Financial Officer, Funds

 

 

 

PUTNAM INVESTMENTS EMPLOYEES’ SECURITIES COMPANY III LLC

 

By:  Putnam Investment Holdings, LLC, its managing member

By: Putnam Investments, LLC, its managing member

By: Thomas H. Lee Advisors, LLC, its attorney-in-fact

By: THL Holdco, LLC, its managing member

 

 

By:

 

/s/ Mark A. Garcia

 

 

Name: Mark A. Garcia

 

 

Title: Chief Financial Officer, Funds

 

 

 

THL COINVESTMENT PARTNERS, L.P.

 

By: Thomas H. Lee Partners, L.P., its general partner

By: Thomas H. Lee Advisors, LLC, its general partner

By: THL Holdco, LLC, its managing member

 

 

By:

 

/s/ Mark A. Garcia

 

 

Name: Mark A. Garcia

 

 

Title: Chief Financial Officer, Funds

 




 

--------------------------------------------------------------------------------

 

 

THL OPERATING PARTNERS, L.P.

 

By: Thomas H. Lee Partners, L.P., its general partner

By: Thomas H. Lee Advisors, LLC, its general partner

By: THL Holdco, LLC, its managing member

 

 

By:

 

/s/ Mark A. Garcia

 

 

Name: Mark A. Garcia

 

 

Title: Chief Financial Officer, Funds

 

THL EQUITY FUND VI INVESTORS (CERIDIAN), L.P.

 

By: THL Equity Advisors VI, LLC, its general partner

By: Thomas H. Lee Partners, L.P., its sole member

By: Thomas H. Lee Advisors, LLC, its general partner

By: THL Holdco, LLC, its managing member

 

 

By:

 

/s/ Mark A. Garcia

 

 

Name: Mark A. Garcia

 

 

Title: Chief Financial Officer, Funds

 

THL EQUITY FUND VI INVESTORS (CERIDIAN) II, L.P.

 

By: THL Equity Advisors VI, LLC, its general partner

By: Thomas H. Lee Partners, L.P., its sole member

By: Thomas H. Lee Advisors, LLC, its general partner

By: THL Holdco, LLC, its managing member

 

 

By:

 

/s/ Mark A. Garcia

 

 

Name: Mark A. Garcia

 

 

Title: Chief Financial Officer, Funds




 

--------------------------------------------------------------------------------

 

 

THL EQUITY FUND VI INVESTORS (CERIDIAN) III, LLC

 

By: THL Equity Advisors VI, LLC, its manager

By: Thomas H. Lee Partners, L.P., its sole member

By: Thomas H. Lee Advisors, LLC, its general partner

By: THL Holdco, LLC, its managing member

 

 

By:

 

/s/ Mark A. Garcia

 

 

Name: Mark A. Garcia

 

 

Title: Chief Financial Officer, Funds

 

THL EQUITY FUND VI INVESTORS (CERIDIAN) IV, LLC

 

By: THL Equity Advisors VI, LLC, its manager

By: Thomas H. Lee Partners, L.P., its sole member

By: Thomas H. Lee Advisors, LLC, its general partner

By: THL Holdco, LLC, its managing member

 

 

By:

 

/s/ Mark A. Garcia

 

 

Name: Mark A. Garcia

 

 

Title: Chief Financial Officer, Funds

 

THL EQUITY FUND VI INVESTORS (CERIDIAN) V, LLC

 

By: THL Equity Advisors VI, LLC, its manager

By: Thomas H. Lee Partners, L.P., its sole member

By: Thomas H. Lee Advisors, LLC, its general partner

By: THL Holdco, LLC, its managing member

 

 

By:

 

/s/ Mark A. Garcia

 

 

Name: Mark A. Garcia

 

 

Title: Chief Financial Officer, Funds




 

--------------------------------------------------------------------------------

 

 

THL EQUITY FUND VI INVESTORS (CERIDIAN) VI, L.P.

 

By: THL Equity Advisors VI, LLC, its general partner

By: Thomas H. Lee Partners, L.P., its sole member

By: Thomas H. Lee Advisors, LLC, its general partner

By: THL Holdco, LLC, its managing member

 

 

By:

 

/s/ Mark A. Garcia

 

 

Name: Mark A. Garcia

 

 

Title: Chief Financial Officer, Funds




 

--------------------------------------------------------------------------------

 

 

CANNAE:

 

CANNAE HOLDINGS, LLC

 

 

By:

 

/s/ Richard L. Cox

 

 

Name: Richard L. Cox

 

 

Title: Chief Financial Officer, Funds and Chief Financial Officer

 

 